Citation Nr: 0317516	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




REMAND

On January 31, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements to obtain complete 
clinical records of any treatment by 
private medical providers of left leg 
shell fragment wound residuals from 
December 1998 to the present.  

2.  Obtain the veteran's medical records 
from the VA Medical Center in Wilmington, 
Delaware for any treatment for residuals 
of a shell fragment wound of the left leg 
during the period of January 1999 to the 
present.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations:  orthopedic and 
neurological examinations to show the 
nature and extent of disability from a 
shell fragment wound of the left leg.  
Send the claims folder to the examiners 
for review.

It is imperative that all questions 
listed below be answered so that the 
Board has all information necessary to 
adjudicate the pending claims.  If an 
examiner is unable to make any 
determination, the rationale should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be discussed.

The orthopedist should describe any 
damage to the anterior muscles of the 
left leg (Muscle Group XII) caused by the 
veteran's service connected shell 
fragment wound residuals.  Note whether 
there is loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement found to be 
present.  The examiner should indicate 
whether there is evidence of loss of deep 
fascia or of muscle substance or 
impairment of muscle tonus.  It should be 
noted whether tests of strength and 
endurance compared with the sound side 
demonstrate positive evidence of 
impairment.  All indicated tests and 
studies are to be performed.  The 
examiner should report the clinical 
findings in detail.

The neurologist should be asked to 
identify any manifestations of any 
neurological disability involving 
nerve(s) of the left lower leg, to 
include the extent of impaired function.  
The examiner should state whether the 
functions governed by affected nerve(s) 
of the left lower leg are separate and 
distinct from functions governed by 
Muscle Group XII.  For VA purposes, 
Muscle Group XII governs dorsiflexion of 
the foot and extension of the toes.  
Further, the examiner should be requested 
to express an opinion as to whether any 
peripheral neurologic disability of the 
left lower leg, when separately 
considered from left lower leg muscle 
damage, is manifested by mild, moderate, 
or severe incomplete of the affected 
peripheral nerve(s).  All indicated tests 
and studies are to be performed.  The 
examiner should report the clinical 
findings in detail.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





